DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, line 2 reads “the rack in in” however the line should read “the rack is in”;
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longo (US 10449073 B1).
Regarding claim 1, Longo discloses a stent delivery system (stent delivery system) (abstract), comprising: 
an inner member (inner core 42) having a stent receiving region (region where stent is carried around the inner core 42) (column 4, lines 11 – 60); 
a stent (stent – not shown) (column 4, lines 11 – 60) disposed along the stent receiving region (region where stent is carried around the inner core 42) (column 4, lines 11 – 60); 
a deployment sheath (outer sheath 1034) axially slidable (column 11, lines 40 – 67) relative to the inner member (inner core 42), the deployment sheath (outer sheath 1034) having a proximal end region (region within the handle 1010) (Fig. 24); 
a rack (timing belt 1070) (column 11, lines 40 – 67) coupled to the proximal end region (region within the handle 1010) of the deployment sheath (outer sheath 1034) (column 11, lines 40 – 67); 
an outer shaft (strain relief 26) disposed along at least a portion of the deployment sheath (outer sheath 1034) (column 11, lines 40 – 67, and Figs. 4 and 22); and 
wherein the deployment sheath (outer sheath 1034) is rotatable (column 11, lines 40 – 67) relative to the inner member (inner core 42), the outer shaft or both (Examiner’s note: column 11, lines 40 – 67 states wherein the outer sheath rotates with respect to the belt, further column 4, lines 11 – 60, states wherein the inner core 42 member is fixed, thus the outer sheath will rotate relative to the inner member).
Regarding claim 2, Longo discloses wherein the rack (timing belt 1070) includes a coupling member (see annotated Fig. 24) designed to couple the deployment sheath (outer sheath 1034) rack (timing belt 1070).
Annotated Figure 24 of Longo

    PNG
    media_image1.png
    610
    771
    media_image1.png
    Greyscale

Regarding claim 3, Longo discloses wherein the coupling member (see annotated Fig. 24) includes an annular opening (see annotated Fig. 24).
Regarding claim 4, Longo discloses wherein the coupling member (see annotated Fig. 24) includes an interrupted annular opening (see annotated Fig. 24).
Regarding claim 5, Longo discloses further comprising a sleeve (cylindrical feature 1035) disposed along the proximal end region (region within the handle) of the 
Annotated Figure 24 of Longo

    PNG
    media_image1.png
    610
    771
    media_image1.png
    Greyscale


Regarding claim 6, Longo discloses wherein the deployment sheath (outer sheath 1034) rack (timing belt 1070) includes a first coupling member (see annotated Fig. 24) and a second coupling member (see annotated Fig. 24), wherein the first coupling member (see annotated Fig. 24) and the second coupling member (see annotated Fig. 24) are designed for coupling the deployment sheath (outer sheath 1034) to the rack (timing belt 1070) (column 11, lines 40 – 67, and Fig. 24), and wherein the proximal end region of the deployment sheath (outer sheath 1034) thereto is disposed adjacent to the first coupling member (see annotated Fig. 24) and the second coupling member (see annotated Fig. 24).
Annotated Figure 24 of Longo

    PNG
    media_image1.png
    610
    771
    media_image1.png
    Greyscale


Regarding claim 7, Longo discloses further comprising a sleeve (cylindrical feature 1035) disposed along the proximal end region of the deployment sheath (outer sheath 1034) (column 11, lines 40 – 67, and Fig. 24), the a sleeve (cylindrical feature 1035) being designed to limit distal translation of the deployment sheath (outer sheath 1034) relative to the rack (timing belt 1070) (Examiner’s note: the cylindrical feature 1035 is affixed to the outer sheath 1034 – column 11, lines 40 – 67; with that said the cylindrical feature 1035 has a greater diameter that the distal end of the handle – Fig. 24, thus the cylindrical feature 1035 will limit the outer sheath 1034 from distal translation past the distal end of the handle).
Regarding claim 8, Longo discloses wherein the sleeve (cylindrical feature 1035) is disposed between the first coupling member (see annotated Fig. 24) and the second coupling member (see annotated Fig. 24).
Annotated Figure 24 of Longo

    PNG
    media_image1.png
    610
    771
    media_image1.png
    Greyscale


Regarding claim 9, Longo discloses wherein at least a portion of the rack (timing belt 1070) is disposed within a handle (handle 1010) coupled to the deployment sheath (outer sheath 1034) (column 11, lines 10 – 40, and Fig. 22 – 24).
Regarding claim 10, Longo discloses wherein the rack (timing belt 1070) includes a toothed section (see annotated Fig. 24) having plurality of teeth (see annotated Fig. 24) and wherein the toothed section (see annotated Fig. 24) is designed to engage a gear (see annotated Fig. 24) disposed within the handle (handle 1010) (Fig. 24).
Annotated Figure 24 of Longo

    PNG
    media_image1.png
    610
    771
    media_image1.png
    Greyscale


Regarding claim 11, Longo discloses wherein the rack (timing belt 1070) is designed to shift between a first configuration (see annotated Fig. 24) and a second configuration (see annotated Fig. 24), and wherein the toothed section (see annotated Fig. 24) engages an upper region of the gear (see annotated Fig. 24) when the rack (timing belt 1070) in in the first configuration (see annotated Fig. 24) (Examiner’s note: it should be understood that the upper set of teeth referenced in the annotated Fig. 24 are the same as the lower set of teeth at a different moment in time, where over the course of translation the teeth at the top engage with the upper portion of the gear and are 
Annotated Figure 24 of Longo

    PNG
    media_image1.png
    610
    771
    media_image1.png
    Greyscale

Regarding claim 12, Longo discloses wherein the toothed section (see annotated Fig. 24) engages a lower region of the gear (see annotated Fig. 24) when the rack (timing belt 1070) is in the second configuration (see annotated Fig. 24) (Examiner’s note: it should be understood that the upper set of teeth referenced in the annotated Fig. 24 are the same as the lower set of teeth at a different moment in time, where over the course of translation the teeth at the top engage with the upper portion 
Regarding claim 13, Longo discloses wherein the handle (handle 1010) includes a rack track (see annotated Fig. 22) with a curved region (see annotated Fig. 22) and wherein at least a section of the rack (timing belt 1070) extends along the curved region when the rack (timing belt 1070) is in the second configuration (Examiner’s note: the timing belt 1070 is always extending along the rack track referenced below).
Annotated Figure 22 of Longo

    PNG
    media_image2.png
    315
    380
    media_image2.png
    Greyscale

Regarding claim 14, Longo discloses a stent delivery system (stent delivery system) (abstract), comprising: 
an inner member (inner core 42) having a stent receiving region (region where stent is carried around the inner core 42) (column 4, lines 11 – 60); 
a stent (stent – not shown) (column 4, lines 11 – 60) disposed along the stent receiving region (region where stent is carried around the inner core 42) (column 4, lines 11 – 60); 
a deployment sheath (outer sheath 1034) axially slidable (column 11, lines 40 – 67) relative to the inner member (inner core 42), the deployment sheath (outer sheath 1034) having a proximal end region (region within the handle 1010) (Fig. 24); 
a flexible rack (timing belt 1070) (Examiner’s note: timing belt 1070 flexes along teeth 1071) coupled to a proximal end region of the deployment sheath (outer sheath 1034) with a rotatable linkage (see annotated Fig. 24) (Examiner’s note: belt link 1074 allows for the outer sheath 1034 to rotate – column 11, lines 40 – 67) (Examiner’s note: the examiner is interpreting a “rotatable linkage” as it was described in the applicants specification in paragraph [0071], where the “rotatable linkage” allows for the rotation of the deployment sheath); and 
an outer shaft (strain relief 26) disposed along at least a portion of the deployment sheath (outer sheath 1034) (Figs. 4 and 22).
Annotated Figure 24 of Longo

    PNG
    media_image1.png
    610
    771
    media_image1.png
    Greyscale


Regarding claim 15, Longo discloses wherein the rotatable linkage (see annotated Fig. 24) includes an annular opening (see annotated Fig. 24).
Regarding claim 16, Longo discloses wherein the rotatable linkage (see annotated Fig. 24) includes an interrupted annular opening (see annotated Fig. 24).
Regarding claim 17, Longo discloses wherein the rotatable linkage (see annotated Fig. 24) includes a sleeve (cylindrical feature 1035) disposed along the proximal end region (region within the handle) of the deployment sheath (outer sheath 1034) (column 11, lines 40 – 67, and Fig. 24), the sleeve (cylindrical feature 1035) being designed to limit distal translation of the deployment sheath (outer sheath 1034) relative 
Annotated Figure 24 of Longo

    PNG
    media_image1.png
    610
    771
    media_image1.png
    Greyscale


Regarding claim 18,
an inner member (inner core 42) having a stent receiving region (region where stent is carried around the inner core 42) (column 4, lines 11 – 60); 
a stent (stent – not shown) (column 4, lines 11 – 60) disposed along the stent receiving region (region where stent is carried around the inner core 42) (column 4, lines 11 – 60); 
a deployment sheath (outer sheath 1034) axially slidable (column 11, lines 40 – 67) relative to the inner member (inner core 42), the deployment sheath (outer sheath 1034) having a proximal end region (region within the handle 1010) (Fig. 24); 
a flexible rack (timing belt 1070) (Examiner’s note: timing belt 1070 flexes along teeth 1071) coupled to a proximal end region (region within handle 1010) of the deployment sheath (outer sheath 1034) (column 11, lines 40 – 67); 
wherein the flexible rack (timing belt 1070) includes a first coupling member (see annotated Fig. 24) and a second coupling member (see annotated Fig. 24); 
a sleeve (cylindrical feature 1035) (column 11, lines 40 – 67) disposed along the deployment sheath (outer sheath 1034) and positioned between the first coupling member (see annotated Fig. 24) and the second coupling member (see annotated Fig. 24); and 
an outer shaft (strain relief 26) disposed along at least a portion of the deployment sheath (outer sheath 1034) (Figs. 4 and 22).
Annotated Figure 24 of Longo

    PNG
    media_image1.png
    610
    771
    media_image1.png
    Greyscale

Regarding claim 19, Longo discloses wherein the first coupling member (see annotated Fig. 24), the second coupling member (see annotated Fig. 24), or both include an annular opening (see annotated Fig. 24).
Regarding claim 20, Longo discloses wherein the first coupling member (see annotated Fig. 24), the second coupling member (see annotated Fig. 24), or both include an interrupted annular opening (see annotated Figure 24).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fulkerson (US 20050273151 A1) teaches a stent delivery device comprising a rack coupled to a deployment sheath.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771       

/MELANIE R TYSON/Primary Examiner, Art Unit 3771